IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 02-40463
                          Summary Calendar



                            DONALD MOODY,

                                              Petitioner-Appellant,

                               versus

                     GARY L. JOHNSON, DIRECTOR,
               TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
                       INSTITUTIONAL DIVISION,

                                               Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                        USDC No. 1:02-CV-10
                       --------------------
                          February 5, 2003

Before JONES, STEWART and DENNIS, Circuit Judges.

PER CURIAM:*

               Donald Moody, Texas prisoner # 677242, appeals the

district court’s denial of his 28 U.S.C. § 1651 petition for writ

of error coram nobis, challenging his 1993 conviction for two

counts of attempted murder.      Although Moody contends that the

district court erred in failing to consider the merits of his

petition, he briefs no argument challenging the reasons for the


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 02-40463
                                  -2-

district court’s denial, and he has thus waived the sole ground for

appeal.   See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.

1993). Even if the argument has not been waived, Moody cannot show

any error in the district court’s judgment because, as the district

court   determined,   he   remains   in   custody    on   the   challenged

conviction, rendering him ineligible for coram nobis relief.          See

Jimenez v. Trominski, 91 F.3d 767, 768 (5th Cir. 1996).

             Moody’s appeal is wholly without arguable merit, is

frivolous, and is therefore DISMISSED.      See 5TH CIR. 42.2; Howard v.

King, 707 F.2d 215, 219-20 (5th Cir. 1983).         We CAUTION Moody that

any additional frivolous appeals filed by him will invite the

imposition of sanctions.      To avoid sanctions, Moody is further

CAUTIONED to review pending appeals to ensure that they do not

raise arguments that are frivolous.

           APPEAL DISMISSED; SANCTIONS WARNING ISSUED.